Case 5:20-cv-00126-JAK-SP Document 18 Filed 06/25/20 Page 1 of 4 Page ID #:123



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 Briana Armentrout
12
13                             UNITED STATES DISTRICT COURT
14                           CENTRAL DISTRICT OF CALIFORNIA
15                                  EASTERN DIVISION
16
17
     Briana Armentrout,                       Case No.: 5:20-cv-00126-JAK-SP
18
                       Plaintiff,             NOTICE OF VOLUNTARY
19
                                              DISMISSAL
20          vs.
21
     General Revenue Corporation,
22
23                     Defendant.
24
25
26
27
28
     5:20-cv-00126-JAK-SP                              NOTICE OF VOLUNTARY DISMISSAL
Case 5:20-cv-00126-JAK-SP Document 18 Filed 06/25/20 Page 2 of 4 Page ID #:124



 1               NOTICE OF WITHDRAWAL OF COMPLAINT AND
 2             VOLUNTARY DISMISSAL OF ACTION WITH PREJUDICE
                          PURSUANT TO RULE 41(a)
 3
 4
                    Briana Armentrout (“Plaintiff”), by Plaintiff’s attorney, hereby
 5
     withdraws the complaint and voluntarily dismisses this action, with prejudice,
 6
     pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
 7
 8                                                 By: /s/ Trinette G. Kent
 9                                                 Trinette G. Kent, Esq.
                                                   Lemberg Law, LLC
10                                                 Attorney for Plaintiff, Briana Armentrout
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
     5:20-cv-00126-JAK-SP                                       NOTICE OF VOLUNTARY DISMISSAL
Case 5:20-cv-00126-JAK-SP Document 18 Filed 06/25/20 Page 3 of 4 Page ID #:125



 1                                  CERTIFICATE OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years, and
 3
 4 not a party to the above-entitled cause. On June 25, 2020, I served a true copy of
 5 foregoing document(s): NOTICE OF VOLUNTARY DISMISSAL.
 6
 7          BY ELECTRONIC FILING: I hereby certify that on June 25, 2020, a copy of
 8
     the foregoing document was filed electronically. Notice of this filing will be sent by
 9
10 operation of the Court's electronic filing system to all parties indicated on the
11 electronic filing receipt. All other parties will be served by regular U.S. Mail. Parties
12
   may access this filing through the Court's electronic filing system.
13
14                                                 Attorney for Defendant General
                                                   Revenue Corporation
15
16        I am readily familiar with the firm's practice of collection and processing
17 correspondence for mailing. Under that practice it would be deposited with the U.S.
18
   Postal Service on that same day with postage thereon fully prepaid in the ordinary
19
20 course of business. I am aware that on motion of the party served, service is presumed
21 invalid if postal cancellation date or postage meter date is more than one day after the
22
   date of deposit for mailing in affidavit.
23
24          I hereby certify that I am employed in the office of a member of the Bar of this
25 Court at whose direction the service was made.
26
         Executed on June 25, 2020.
27
28
                                                 3
     5:20-cv-00126-JAK-SP                                     NOTICE OF VOLUNTARY DISMISSAL
Case 5:20-cv-00126-JAK-SP Document 18 Filed 06/25/20 Page 4 of 4 Page ID #:126



 1                                         By: /s/ Trinette G. Kent
 2                                         Trinette G. Kent, Esq.
                                           Lemberg Law, LLC
 3                                         Attorney for Plaintiff, Briana Armentrout
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
     5:20-cv-00126-JAK-SP                               NOTICE OF VOLUNTARY DISMISSAL
